2.	Applicant’s election without traverse of the species in which (A) the CD47 blockade drug is an Fc fusion protein comprising SEQ ID NO:9; (B) the proteasome inhibitor is carfilzomib; and (C) the cancer cell is multiple myeloma in the reply filed on April 21, 2021 is acknowledged.
Claims 3, 4, 15, 16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2021.
3.	The Sequence Listing filed April 25, 2019 is approved.
4.	The drawings are objected to because in Figure 3, in the first, second, third and fourth graphs, the parentheses in the x-axis labels are incorrect.  Also, in the second and third graphs of Figure 3, the text of the y-axis label is inverted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
5.	The disclosure is objected to because of the following informalities:  At paragraph [0046], line 3, it is believed that “131T/S/F” should be changed to “I31T/S/F”; and at paragraph [0046], lines 5-6, it is believed that “131 F” should be changed to “I31F”.  Compare the change made to claim 15 in the preliminary amendment filed April 21, 2021.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 23 and 24 refer to “a recipient”, either of a proteasome inhibitor or of a CD47 blockade drug.  The relationship between the recipient of dependent claims 23 and 24 and the subject of independent claim 1 is unclear.  It is unclear if the recipient is the same as or different than the subject.  If the recipient is the same as the subject, then the claim appears to be merely duplicative of the independent claim, i.e. both the CD47 blockade drug and the proteasome inhibitor are administered to the same subject, and it is unclear why different terminology is used in the dependent claims.  If the recipient is different than the subject, then claims 23 and 24 appear to set forth an unclear intended use 
7.	Claims 1, 2, 6, 7, 9-13, 17, 21, 23-25, and 41 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/416,936 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 17, 21, 23-25, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckelman et al (U.S. Patent No. 9,045,541).  Eckelman et al teach monoclonal antibodies that recognize CD47, particularly human CD47, and do not cause a significant level of agglutination of cells.  The antibodies are useful in the treatment of cancer, including multiple myeloma, giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma.  The active agents can be packaged in kit form together with instructions for use.  The antibodies can be administered in conjunction with additional agents, including a proteasome inhibitor.  See, e.g., the Abstract; column 1, lines 40-41; column 3, lines 13-50; column 4, lines 42-45; column 11, lines 9-45; column 43, lines 44-64; and column 48, lines 37-39.  Because Eckelman et al explicitly name a proteasome inhibitor as an additional agent; and because the only context in which a proteasome inhibitor is named by Eckelman et al is the context of treating cancer using a combination of the proteasome inhibitor and a monoclonal antibody which recognizes CD47; Eckelman et al are deemed to teach combinations of a proteasome inhibitor and a monoclonal antibody which recognizes CD47 and are deemed to teach using the combination to treat cancer.
10.	Claims 2, 6, 7, 17, and 21 are rejected under 35 U.S.C. 103 as being obvious over Eckelman et al (U.S. Patent No. 9,045,541) as applied against claims 1, 17, 21, 23-25, and 41 above, and further in view of Berenson et al (U.S. Patent Application Publication 2017/0224730).  Eckelman et al teach using a combination of a proteasome inhibitor and a monoclonal antibody which recognizes CD47 in order to treat cancer, including multiple myeloma, but do not teach using carfilzomib as the proteasome inhibitor.  Berenson et al teach that carfilzomib is a proteasome inhibitor which has been used clinically and has been approved for the treatment of multiple myeloma.  See paragraphs [0079] and [0121].  It would have been .
11.	Claims 1, 2, 17, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grosveld et al (U.S. Patent No. 9,650,441).  Grosveld et al teach anti-CD47 antibodies that recognize CD47, block the CD47-SIRPα interaction, and do not cause a significant level of agglutination of red blood cells.  The antibodies are useful in the treatment of hematological cancer and solid tumors, including multiple myeloma.  The antibodies can be administered in conjunction with other therapeutic agents, including a proteasome inhibitor such as bortezomib.  See, e.g., the Abstract; column 2, lines 6-11; column 7, lines 7-8; column 34, lines 42-54; column 36, lines 12-49; column 37, line 18; and claim 8.  Because Grosveld et al explicitly name a proteasome inhibitor, including bortezomib, as an additional agent; and because the only context in which a proteasome inhibitor is named by Grosveld et al is the context of treating cancer using a combination of the proteasome inhibitor and an anti-CD47 antibody; Grosveld et al are deemed to teach combinations of a proteasome inhibitor and an anti-CD47 antibody and are deemed to teach using the combination to treat cancer.

13.	Claims 1, 2, 6, 7, 9-13, 17, 21, 23-25, and 41 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2014/094122 in combination with Berenson et al (U.S. Patent Application Publication 2017/0224730).  The WO Patent Application ‘122 teaches treating CD47+ diseases, including cancer cells such as multiple myeloma, with a human SIRPα + Fc fusion protein.  Preferred fusion proteins include SEQ ID NOS:3 and 25, which are identical to Inventors’ SEQ ID NO:9.  The fusion proteins can be administered in combination with any other agent useful in the treatment of the targeted indication.  See, e.g., the Abstract; page 7, line 35 – page 8, line 17; page 8, lines 29-30; page 12, line 25 – page 13, line 2; and page 13, lines 7-11 and 16-17.  The WO Patent Application ‘122 does not teach administering its fusion proteins with a proteasome inhibitor such as carfilzomib.  Berenson et al teach that carfilzomib is a proteasome inhibitor which has been used clinically and has been approved for the treatment of multiple myeloma.  See paragraphs [0079] and [0121].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed 
14.	The specification and figures have been carefully considered as to whether they demonstrate unexpected results for the use of a CD47 blockade drug which is a CD47-binding form of human SIRPα in combination with a proteasome inhibitor.  See especially Figures 1-3 and the accompanying text in the specification.  However, Figure 1A shows less than additive effects (1 nM SIRPαFC) or only additive effects (1 nM bortezomib); Figure 1B shows less than additive effects (1 nM bortezomib); and Figures 2A and 2B show less than additive effects (0.5 and 2 nM carfilzomib).  (Figure 3 is difficult to interpret because of the labeling defects pointed out in section 4 above.)  It appears, at least from Figures 1 and 2, that the combination of a CD47 blockade drug which is a CD47-binding form of human SIRPα and a proteasome inhibitor at best acts synergistically only under certain conditions; and the instant claims are not limited to any 
	Any unexpected results shown in Figures 1 and 2 would not be sufficient to overcome the prior art rejections based upon Eckelman et al (U.S. Patent No. 9,045,541) and upon Grosveld et al (U.S. Patent No. 9,650,441) as the primary references.  Both Eckelman et al and Grosveld et al teach the combination of an anti-CD47 antibody and a proteasome inhibitor.  Insofar as these two references are concerned, the closest prior art of record is not the individually used active agents, but the combination of the anti-CD47 antibody and a proteasome inhibitor.  The specification and figures do not allege or demonstrate unexpected results with respect to this prior art combination.
15.	The WO Patent Application 2016/054555 and the WO Patent Application 2014/094122, cited and applied in the Written Opinion in corresponding PCT/CA2017/051300, have been carefully considered but are not deemed to anticipate or render obvious the instant claimed invention.  In particular, the WO Patent Application ‘555 does not teach an active agent which is a CD47 blockade drug; and only teaches proteasome inhibitors as a possible tertiary component for use with the disclosed combination therapies.  There is not deemed to be sufficient motivation or other type of suggestion to select the SIRP Alpha-Vc fusion of the WO Patent Application ‘122 in particular for use as the immune checkpoint molecule of the WO Patent Application ‘555, and then to select a proteasome inhibitor in particular for use in combination with the modified combination therapy of the WO Patent Application ‘555.
16.	Ring et al (U.S. Patent No. 9,845,345) is cited as art of interest, teaching the use of SIRP-gamma, SIRP-beta, and SIRP-beta2 decoy peptides, optionally in combination with proteasome inhibitors such as bortezomib, for the treatment of cancer.  See, e.g., the Abstract; column 8, 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 20, 2021